Title: From Benjamin Franklin to Ezra Stiles, 5 July 1765
From: Franklin, Benjamin
To: Stiles, Ezra


Dear Sir
London July 5th. 1765
I received your very ingenious Letter of February 20th. and shall shortly forward that which was enclosed for Lomanozow.
You need not have made any Apology for sending it thro’ my hands, as if you gave me Trouble. When I can do any thing to Oblige you, it is a Pleasure.
Your Remarks on the Coldness of Snow are curious. It seems that a Degree of heat heigher than 32 cannot be given to it all above that going off in melted Water and that it does not usually begin to thaw, till the whole has receiv’d that Degree. But a greater Degree of Cold may be given as the Snow is fix’d to abide it.
Thro’ probably the increas’d Coldness of the Air is not suddenly communicated to a Body of Snow, but requir’s some time to make it equally cold.
I think that in some of the Petersburg Experiments of freezing Murcury, part of the ☿ was left in the Tube, so that when the Glass was broke, there appeard a solid Ball connected to a Silver Wire. If so their Thermometers were such as you would have used.
As my time here is uncertain, and much taken up in other Affairs, so that I can have little Attention to Philosophical Matters, I shall endeavour to get Dr: Watson to correspond with you.
I never Saw the Account in the New’s paper of the intended Polar Voyage by the Rusians which you Mention, and I doubt there is some Mistake in it. The Rusians have made two Voyags to the Northwest Part of America from the North East Part Asia; but all their Attempts of going by the North Sea have faild. One Ship was fix’d fast in the Ice by the extream Cold 40 Miles from Land and the men quitt’d her and Walked ashore. However Lomonozow will set the Matter right.
I have lately propos’d our ingenious and learned Contriman Mr: Winthorp, as a Member of the Royal Society. He can not be Chosen, according to the Rules, till some time in December next as the Society is adjourn’d. You need not mention it to him till it is compleated. This I have observ’d in your Case with Regard to the Doctorate I procurd for you. I first engag’d a Friend, Mr. Strahan of this City, to propose it in a Letter to some friend of his at Edinburgh. He accordingly wrote to Dr. Robertson (the Historian) who was a Friend of mine and made Principal of that University since I was in Scotland, which I had not heard of, or I should have apply’d to him directly.
I send you a Copy of his Answer to Mr. Strahan, my Letter to him, his Answer to me, and my Reply—that you may see how the Matter was transacted. They are all in the Tin Box with the Diploma. It will be right for you to Send a short Latin Letter of Thanks to the Unniversity, which if it comes to my Hands I will take Care to transmit. I wish you Joy of the Honour done you, to which I should not have recommended you if I had not been sure that you would prove an Honour to the University that Conferred it.
The original Letter from Dr. Robertson to me, be pleas’d to send to my Son, after perusal, to be put amoung my Papers at Philadelphia.
Remember me affectionately to Govr. Ward and all that amiable Family. With sincerest Esteem. I am Dear Friend Yours affectionately
B Franklin
 
Addressed: To / The Revd. Dr. Ezra Stiles / Newport / Rhode-island / Free / B Franklin
Endorsed: Received 22 Novr. 1765. Answered 26 Novr. 1765. July 5. 65 [Also in Stiles’s hand:] Febry 20. 1766. John Winthrop Esqr. Hollisian Professor of Mathematics and Natural Philosophy was unanimously elected Fellow of the Royal Society in London.
